
	

114 HR 4649 IH: Decade for the People of African Descent Act
U.S. House of Representatives
2016-02-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4649
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2016
			Ms. Jackson Lee (for herself, Mr. Conyers, Ms. Bass, Mr. Hastings, Mr. Lewis, Ms. Lee, Ms. Moore, Ms. Clarke of New York, Mr. Meeks, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To support the International Decade for People of African Descent, and for other purposes.
	
	
		
			1.
			Short title; table of contents
			
				(a)
				Short Title
 This Act may be cited as the Decade for the People of African Descent Act.  (b) Table of Contents The table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—DEPARTMENT OF STATE ACTIVITIES
					Sec. 101. Office on the International Decade for People of African Descent; Ambassador at Large for
			 the International Decade for People of African Descent.
					Sec. 102. Annual Report on the International Decade for People of African Descent.
					Sec. 103. Establishment of an International Decade for People of African Descent Internet site.
					Sec. 104. Programs and allocations of funds by United States Missions abroad.
					Sec. 105. Equal access to United States missions abroad for conducting activities relating to the
			 International Decade for People of African Descent.
					Title II—COMMISSION ON THE INTERNATIONAL DECADE FOR PEOPLE OF AFRICAN DESCENT
					Sec. 201. Establishment and composition.
					Sec. 202. Duties of the Commission.
					Sec. 203. Powers of the Commission.
					Sec. 204. Commission personnel matters.
					Sec. 205. Report of the Commission.
					Sec. 206. Applicability of other laws.
					Sec. 207. Authorization of appropriations.
					Sec. 208. Standards of conduct and disclosure.
					Sec. 209. Termination.
					Title III—SPECIAL ADVISER ON THE INTERNATIONAL DECADE FOR PEOPLE OF AFRICAN DESCENT
					Sec. 301. Special Adviser on the International Decade for People of African Descent.
				
			
			2.
			Findings
 Congress makes the following findings: (1)For over 400 years, more than 15,000,000 men, women, and children were the victims of the tragic transatlantic slave trade, one of the darkest chapters in human history.
 (2)Pursuant to United Nations General Assembly Resolution 68/237 (2013), the United Nations General Assembly proclaimed 2015–2024 as the International Decade for People of African Descent, citing the need to strengthen national, regional and international cooperation in relation to the full enjoyment of economic, social, cultural, civil and political rights by people of African descent, and their full and equal participation in all aspects of society.
 (3)As proclaimed by the United Nations General Assembly, the theme for the International Decade for People of African Descent is People of African descent: Recognition, Justice and Development.
 (4)A main objective for the International Decade for People of African Descent is to promote respect, protection and fulfilment of all human rights and fundamental freedoms by people of African descent, as recognized in the Universal Declaration of Human Rights.
 (5)A delineated objective for the International Decade for People of African Descent is to promote a greater knowledge of and respect for the diverse heritage, culture and contribution of people of African descent to the development of societies.
 (6)A delineated objective for the International Decade for People of African Descent is the adoption and strengthening of national, regional and international legal frameworks according to the International Convention on the Elimination of All Forms of Racial Discrimination and to ensure their full and effective implementation.
 (7)Nation states are encouraged to create and implement National Action Plans that put into place offices and initiatives that drive implementation of the International Decade for People of African Descent.
 (8)At the national level, nation states should take concrete and practical steps through the adoption and effective implementation of national and international legal action plans, initiatives, frameworks, policies and programs to combat racism, racial discrimination, xenophobia and related intolerance faced by people of African descent, taking into account the particular situation of women, girls and young males through—
 (A)recognition; (B)justice;
 (C)development; and (D)addressing multiple or aggravated discrimination.
 (9)On the regional and international levels, entities are among others called to raise awareness, disseminate the International Convention on the Elimination of All Forms of Racial Discrimination, assist states in the full and effective implementation of their commitments, collect statistical data, incorporate human rights into development programs, and honor and preserve historical memory of people of African descent.
 (10)Among others, some of the steps and measures being undertaken by the United Nations General Assembly include the appointment of the United Nations High Commissioner for Human Rights to act as coordinator of the International Decade for People of African Descent, the establishment of a forum to serve as a consultation mechanism, convening of a final assessment of the International Decade for People of African Descent, and a permanent memorial at the United Nations headquarters to honor the memory of the victims of slavery and the transatlantic slave trade.
 (11)The Secretary-General of the United Nations is also required to report to the General Assembly at its sixty-third session on the establishment and implementation of the above delineated measures.
 (12)Upon the launch of the International Decade for People of African Descent in 2015, Members of the United States Congress introduced House Resolution 120 and Senate Concurrent Resolution 5 in support of the International Decade for People of African Descent, and H.R. 1039 to establish an Office of Global African Descent Affairs in the Department of State to monitor implementation of the commitments of the International Decade for People of African Descent around the world.
			
			3.
			Definitions
			
 In this Act:  (1) Ambassador at large The term Ambassador at Large means the Ambassador at Large for the International Decade for People of African Descent appointed under section 101(b).
				
					(2)
					Annual report
 The term Annual Report means the Annual Report on the International Decade for People of African Descent described in section 102.
				
					(3)
					Appropriate congressional committees
 The term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
				
					(4)
					Commission
 The term Commission means the United States Commission on the International Decade for People of African Descent established in section 201(a).
				
					(5)
					Executive summary
 The term Executive Summary means the Executive Summary to the Annual Report, as described in section 102(3).  (6) Government or foreign government The term government or foreign government includes any agency or instrumentality of the government.
				
					(7)
					Office
 The term Office means the Office on the International Decade for People of African Descent established in section 101(a).
				
					(8)
					Special adviser
 The term Special Adviser means the Special Adviser to the President on the International Decade for People of African Descent described in section 301 of this Act.
				
			I
			DEPARTMENT OF STATE ACTIVITIES
			
				101.
				Office on the International Decade for People of African Descent; Ambassador At Large for the
			 International Decade for People of African Descent
				
					(a)
					Establishment of Office
 There is established within the Department of State an Office on the International Decade for People of African Descent that shall be headed by the Ambassador at Large for the International Decade for People of African Descent appointed under subsection (b).
				
					(b)
					Appointment
 The Ambassador at Large shall be appointed by the President, by and with the advice and consent of the Senate.
				
					(c)
					Duties
 The Ambassador at Large shall have the following responsibilities:  (1) In general The primary responsibility of the Ambassador at Large shall be to advance the full enjoyment of rights and equal participation of people of African descent.
					
						(2)
						Advisory role
 The Ambassador at Large shall be a principal adviser to the President and the Secretary of State regarding matters affecting implementation of the International Decade for People of African Descent and, with advice from the Commission on the International Decade for People of African Descent, shall make recommendations regarding adopting and implementing policies to strengthen United States advocacy on behalf of individuals of African descent.
					
						(3)
						Diplomatic representation
 Subject to the direction of the President and the Secretary of State, the Ambassador at Large is authorized to represent the United States in matters and cases relevant to the International Decade for People of African Descent abroad in—
						
							(A)
 contacts with foreign governments, intergovernmental organizations, and specialized global and regional agencies of the United Nations, the Organization on Security and Cooperation in Europe, and other international organizations of which the United States is a member; and
						
							(B)
 multilateral conferences and meetings relevant to the International Decade for People of African Descent abroad.
						
						(4)
						Reporting responsibilities
 The Ambassador at Large shall have the reporting responsibilities described in section 102.  (d) Funding The Secretary of State shall provide the Ambassador at Large with such funds as may be necessary for the hiring of staff for the Office, for the conduct of initiatives by the Office, and for necessary travel to carry out the provisions of this section.
				
				102.
				Annual Report on the International Decade for People of African Descent
 On September 1 of each year or the first day thereafter on which the appropriate House of Congress is in session, the Secretary of State, with the assistance of the Ambassador at Large, and taking into consideration the recommendations of the Commission, shall prepare and transmit to Congress an Annual Report on the International Decade for People of African Descent by providing additional detailed information with respect to matters involving the International Decade for People of African Descent. Each Annual Report shall contain the following:
				
					(1)
 A description of the status of efforts and initiatives to implement the International Decade for People of African Descent, including trends toward improvement in the respect for strengthening advocacy on behalf of individuals of African descent.
				
					(2)
 A description of United States actions and policies in support of the International Decade for People of African Descent, including a description of the measures and policies implemented during the preceding 12 months by the United States under this Act.
				
					(3)
 An Executive Summary to the Annual Report highlighting the status of the International Decade for People of African Descent.
				
				103.
				Establishment of a International Decade for People of African Descent Internet site
 In order to facilitate access by nongovernmental organizations and by the public around the world to international documents relating to promotion of the International Decade for People of African Descent, the Secretary of State, with the assistance of the Ambassador at Large, shall establish and maintain an Internet site containing major international documents relating to the International Decade for People of African Descent, the Annual Report, the Executive Summary, and any other documentation or references to other sites as deemed appropriate or relevant by the Ambassador at Large.
			
				104.
				Programs and allocations of funds by United States Missions Abroad
				
 It is the sense of the Congress that—  (1) United States diplomatic missions in countries may promote the International Decade for People of African Descent; and
					
						(2)
 in allocating or recommending the allocation of funds or the recommendation of candidates for programs and grants funded by the United States Government, United States diplomatic missions should give particular consideration to those programs, initiatives, and candidates deemed to assist in the promotion of the International Decade for People of African Descent.
					
				105.
				Equal access to United States missions abroad for conducting activities relating to the
			 International Decade for People of African Descent
 The Secretary of State shall permit, on terms no less favorable than that accorded other nongovernmental activities unrelated to the conduct of the diplomatic mission, access to the premises of any United States diplomatic mission or consular post by any United States citizen seeking to conduct an activity for the International Decade for People of African Descent.
			IICOMMISSION ON THE INTERNATIONAL DECADE FOR PEOPLE OF AFRICAN DESCENT
			
				201.
				Establishment and composition
				
					(a)
					In General
 There is established the United States Commission on the International Decade for People of African Descent.
				
					(b)
					Membership
					
						(1)
						Appointment
 The Commission shall be composed of—  (A) the Ambassador at Large, who shall serve ex officio as a nonvoting member of the Commission; and
						
							(B)
 eighteen other members, who shall be United States citizens who are not being paid as officers or employees of the United States, and who shall be appointed as follows:
							
								(i)
 Six members of the Commission shall be appointed by the President.  (ii) Six members of the Commission shall be appointed by the President pro tempore of the Senate, of which two of the members shall be appointed upon the recommendation of the leader in the Senate of the political party that is not the political party of the President, and of which one of the members shall be appointed upon the recommendation of the leader in the Senate of the other political party.
							
								(iii)
 Six members of the Commission shall be appointed by the Speaker of the House of Representatives, of which two of the members shall be appointed upon the recommendation of the leader in the House of the political party that is not the political party of the President, and of which one of the members shall be appointed upon the recommendation of the leader in the House of the other political party.
							
						(2)
						Selection
						
							(A)
							In general
 Members of the Commission shall be selected among distinguished individuals noted for their knowledge and experience in fields relevant to the issue of the International Decade for People of African Descent, including foreign affairs, direct experience abroad, human rights, international law, education, labor, law enforcement, health, intergovernmental engagement, and community organizations.
						
							(B)
							Security clearances
 Each member of the Commission shall be required to obtain a security clearance.  (3) Time of appointment The appointments required by paragraph (1) shall be made not later than 120 days after the date of the enactment of this Act.
					
					(c)
					Terms
					
						(1)
						In general
 The term of office of each member of the Commission shall be 2 years.  (2) Ineligibility for reappointment If a member of the Commission attends, by being physically present or by conference call, less than 75 percent of the meetings of the Commission during one of that member's terms on the Commission, the member shall not be eligible for reappointment to the Commission.
					
					(d)
					Election of Chair
 At the first meeting of the Commission after May 30 of each year, a majority of the members of the Commission present and voting shall elect the Chair of the Commission. No member of the Commission is eligible to be elected as Chair of the Commission for a second, consecutive term.
				
					(e)
					Quorum
 Fifteen voting members of the Commission shall constitute a quorum for purposes of transacting business.
				
					(f)
					Meetings
 Each year, within 15 days, or as soon as practicable, after the issuance of the International Decade for People of African Descent Report, the Commission shall convene. The Commission shall otherwise meet at the call of the Chair or, if no Chair has been elected for that calendar year, at the call of fifteen voting members of the Commission.
				
					(g)
					Vacancies
 Any vacancy of the Commission shall not affect its powers, but shall be filled in the manner in which the original appointment was made. A member may serve after the expiration of that member's term until a successor has taken office. Any member appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed shall be appointed only for the remainder of that term.
				
					(h)
					Administrative Support
 The Administrator of General Services shall provide to the Commission on a reimbursable basis (or, in the discretion of the Administrator, on a nonreimbursable basis) such administrative support services as the Commission may request to carry out the provisions of this title.
				
					(i)
					Funding
 Members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. Members of the Commission are subject to the requirements set forth in chapters 300 through 304 of title 41, Code of Federal Regulations (commonly known as the Federal Travel Regulation) and the Department of State Standardized Regulations governing authorized travel at government expense, including regulations concerning the mode of travel, lodging and per diem expenditures, reimbursement payments, and expense reporting and documentation requirements.
				
				202.
				Duties of the Commission
				
					(a)
					In General
 The Commission shall have as its primary responsibility—  (1) the annual and ongoing review of the facts and circumstances of promotion of the International Decade for People of African Descent, and the Executive Summary, as well as information from other sources as appropriate; and
					
						(2)
 the making of policy recommendations to the President, the Secretary of State, and Congress with respect to matters involving the International Decade for People of African Descent.
					
					(b)
					Monitoring
 The Commission shall, on an ongoing basis, monitor facts and circumstances of promotion of initiatives relating to the International Decade for People of African Descent, in consultation with independent human rights groups and nongovernmental organizations, including educational organizations, and make such recommendations as may be necessary to the appropriate officials and offices in the United States Government.
				
				203.
				Powers of the Commission
				
					(a)
					Hearings and Sessions
 The Commission may, for the purpose of carrying out its duties under this title, hold hearings, sit and act at times and places in the United States, take testimony and receive evidence as the Commission considers advisable to carry out the purposes of this Act.
				
					(b)
					Information From Federal Agencies
 The Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out the provisions of this section. Upon request of the Chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission, subject to applicable law.
				
					(c)
					Postal Services
 The Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
				
					(d)
					Administrative Procedures
 The Commission may adopt such rules and regulations, relating to administrative procedure, as may be reasonably necessary to enable it to carry out the provisions of this title.
				
					(e)
					Views of the Commission
 The Members of the Commission may speak in their capacity as private citizens. Statements on behalf of the Commission shall be issued in writing over the names of the Members. The Commission shall in its written statements clearly describe its statutory authority, distinguishing that authority from that of appointed or elected officials of the United States Government. Oral statements, where practicable, shall include a similar description.
				
					(f)
					Travel
 The Members of the Commission may, with the approval of the Commission, conduct such travel as is necessary to carry out the purpose of this title. Each trip must be approved by a majority of the Commission. This provision shall not apply to the Ambassador at Large, whose travel shall not require approval by the Commission.
				
				204.
				Commission personnel matters
				
					(a)
					In General
 The Commission may, without regard to the civil service laws and regulations, appoint and terminate an Executive Director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The decision to employ or terminate an Executive Director shall be made by an affirmative vote of at least six of the nine members of the Commission.
				
					(b)
					Compensation
 The Commission may fix the compensation of the Executive Director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the Executive Director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
				
					(c)
					Professional Staff
 The Commission and the Executive Director shall hire Commission staff on the basis of professional and nonpartisan qualifications. Commissioners may not individually hire staff of the Commission. Staff shall serve the Commission as a whole and may not be assigned to the particular service of a single Commissioner or a specified group of Commissioners. This subsection does not prohibit staff personnel from assisting individual members of the Commission with particular needs related to their duties.
				
					(d)
					Staff and Services of Other Federal Agencies
					
						(1)
						Department of state
 The Secretary of State shall assist the Commission by providing on a reimbursable or nonreimbursable basis to the Commission such staff and administrative services as may be necessary and appropriate to perform its functions.
					
						(2)
						Other federal agencies
 Upon the request of the Commission, the head of any Federal department or agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its functions under this title. The detail of any such personnel shall be without interruption or loss of civil service or Foreign Service status or privilege.
					
					(e)
					Security Clearances
 The Executive Director shall be required to obtain a security clearance. The Executive Director may request, on a needs-only basis and in order to perform the duties of the Commission, that other personnel of the Commission be required to obtain a security clearance. The level of clearance shall be the lowest necessary to appropriately perform the duties of the Commission.
				
					(f)
					Cost
 The Commission shall reimburse all appropriate Government agencies for the cost of obtaining clearances for members of the commission, for the executive director, and for any other personnel.
				
					(g)
					Application of Antidiscrimination Laws
 For purposes of providing remedies and procedures to address alleged violations of rights and protections that pertain to employment discrimination, family and medical leave, fair labor standards, employee polygraph protection, worker adjustment and retraining, veterans' employment and reemployment, intimidation or reprisal, protections under the Americans with Disabilities Act of 1990, occupational safety and health, labor-management relations, and rights and protections that apply to employees whose pay is disbursed by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, all employees of the Commission shall be treated as employees whose pay is disbursed by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives and the Commission shall be treated as an employing office of the Senate or the House of Representatives.
				
				205.
				Report of the Commission
				
					(a)
					In General
 Not later than May 1 of each year, the Commission shall submit a report to the President, the Secretary of State, and Congress setting forth its recommendations for United States policy options based on its evaluations under section 202.
				
					(b)
					Classified Form of Report
 The report may be submitted in classified form, together with a public summary of recommendations, if the classification of information would further the purposes of this Act.
				
					(c)
					Individual or Dissenting Views
 Each member of the Commission may include the individual or dissenting views of the member.  206. Applicability of other laws The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.
			207.Authorization of appropriations
 (a)In GeneralThere are authorized to be appropriated to the Commission $3,500,000 for each of the fiscal years 2017 to 2020 to carry out the provisions of this title.
 (b)Availability of FundsAmounts authorized to be appropriated under subsection (a) shall remain available until the earlier of—
 (1)the date on which they have been expended; or (2)the date on which the Commission is terminated under section 209.
 (c)LimitationIn each fiscal year, the Commission shall only be authorized to expend amounts that have been appropriated pursuant to subsection (a) if the Commission submits the annual financial report required under section 208(e) to the appropriate congressional committees.
				
				208.
				Standards of conduct and disclosure
				
					(a)
					Cooperation With Nongovernmental Organizations, the Department of State, and Congress
 The Commission shall seek to effectively and freely cooperate with all entities engaged in the promotion of initiatives relating to the International Decade for People of African Descent abroad, governmental and nongovernmental, in the performance of the Commission’s duties under this title.
				
					(b)
					Conflict of Interest and Antinepotism
					
						(1)
						Member affiliations
 Except as provided in paragraph (3), in order to ensure the independence and integrity of the Commission, the Commission may not compensate any nongovernmental agency, project, or person related to or affiliated with any member of the Commission, whether in that member's direct employ or not. Staff employed by the Commission may not serve in the employ of any nongovernmental agency, project, or person related to or affiliated with any member of the Commission while employed by the Commission.
					
						(2)
						Staff compensation
 Staff of the Commission may not receive compensation from any other source for work performed in carrying out the duties of the Commission while employed by the Commission.
					
						(3)
						Exception
						
							(A)
							In general
 Subject to subparagraph (B), paragraph (1) shall not apply to payments made for items such as conference fees or the purchase of periodicals or other similar expenses, if such payments would not cause the aggregate value paid to any agency, project, or person for a fiscal year to exceed $250.
						
							(B)
							Limitation
 Notwithstanding subparagraph (A), the Commission shall not give special preference to any agency, project, or person related to or affiliated with any member of the Commission.
						
						(4)
						Definitions
 In this subsection, the term affiliated means the relationship between a member of the Commission and—  (A) an individual who holds the position of officer, trustee, partner, director, or employee of an agency, project, or person of which that member, or relative of that member of, the Commission is an officer, trustee, partner, director, or employee; or
						
							(B)
 a nongovernmental agency or project of which that member, or a relative of that member, of the Commission is an officer, trustee, partner, director, or employee.
						
					(c)
					Contract authority
 Subject to the availability of appropriations, the Commission may contract with and compensate Government agencies or persons for the conduct of activities necessary to the discharge of its functions under this title. Any such person shall be hired without interruption or loss of civil service or Foreign Service status or privilege. The Commission may procure temporary and intermittent services under the authority of section 3109(b) of title 5, United States Code, except that the Commission may not expend more than $250,000 in any fiscal year to procure such services.
				
					(d)
					Gifts
					
						(1)
						In general
 In order to preserve its independence, the Commission may not accept, use, or dispose of gifts or donations of services or property. An individual Commissioner or employee of the Commission may not, in his or her capacity as a Commissioner or employee, knowingly accept, use or dispose of gifts or donations of services or property, unless he or she in good faith believes such gifts or donations to have a value of less than $50 and a cumulative value during a calendar year of less than $100.
					
						(2)
						Exceptions
 This subsection shall not apply to the following:  (A) Gifts provided on the basis of a personal friendship with a Commissioner or employee, unless the Commissioner or employee has reason to believe that the gift was provided because of the Commissioner's position and not because of the personal friendship.
						
							(B)
 Gifts provided on the basis of a family relationship.  (C) The acceptance of training, invitations to attend or participate in conferences or such other events as are related to the conduct of the duties of the Commission, or food or refreshment associated with such activities.
						
							(D)
 Items of nominal value or gifts of estimated value of $10 or less.  (E) De minimis gifts provided by a foreign leader or state, not exceeding a value of $260. Gifts believed by Commissioners to be in excess of $260, but which would create offense or embarrassment to the United States Government if refused, shall be accepted and turned over to the United States Government in accordance with the Foreign Gifts and Decorations Act of 1966 and the rules and regulations governing such gifts provided to Members of Congress.
						
							(F)
 Informational materials such as documents, books, videotapes, periodicals, or other forms of communications.
						
							(G)
 Goods or services provided by any agency or component of the Government of the United States, including any commission established under the authority of such Government.
						
					(e)
					Annual Financial Report
 In addition to providing the reports required under section 202, the Commission shall provide, each year no later than January 1, to the Committees on Foreign Affairs and Appropriations of the House of Representatives, and to the Committees on Foreign Relations and Appropriations of the Senate, a financial report detailing and identifying its expenditures for the preceding fiscal year.
				
				209.
				Termination
 The Commission shall terminate on September 30, 2026. IIISPECIAL ADVISER ON THE INTERNATIONAL DECADE FOR PEOPLE OF AFRICAN DESCENT  301. Special Adviser on the International Decade for People of African Descent It is the sense of the Congress that—
 (1)there should be within the Executive Office of the President a Special Adviser to the President on the International Decade for People of African Descent, whose position should be comparable to that of a director within the Executive Office of the President;
 (2)the Special Adviser should serve as a resource for executive branch officials, particularly officials in the Department of Education, the Department of the Treasury, the Department of Justice, and other relevant Federal departments and agencies, in compiling and maintaining information on the facts and circumstances of promoting the International Decade for People of African Descent, and making policy recommendations; and
 (3)the Special Adviser should serve as liaison with the Ambassador at Large for the International Decade for People of African Descent, the United States Commission on the International Decade for People of African Descent, Congress and, as advisable, nongovernmental organizations.
				
